t c memo united_states tax_court horace d’angelo jr petitioner v commissioner of internal revenue respondent docket no filed date neal nusholtz for petitioner gregory c okwuosah for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in his and federal income taxes respectively following concessions we decide in addition to the explicit concessions we consider petitioner to have conceded respondent’s determination that he is entitled to deduct certain prepaid expenses in not in continued whether the notice_of_deficiency is arbitrary we hold it is not whether petitioner may deduct a forgiven debt in the amount claimed on his tax_return we hold he may whether petitioner was personally engaged in the trade_or_business of developing industrial real_estate we hold he was whether petitioner may under sec_162 deduct certain legal expenses paid_by him we hold he may whether petitioner may under sec_162 or sec_212 deduct certain office expenses paid_by him we hold he may not findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in rochester hills michigan when the petition was filed continued petitioner failed to advance any arguments as to this issue in his brief accordingly we deem the issue abandoned 848_f2d_1007 n 9th cir affg tcmemo_1987_225 117_tc_183 117_tc_117 n unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar petitioner’s business pursuits petitioner has been a business_associate of keith pomeroy pomeroy since the early 1980s in he and pomeroy entered into a development agreement development agreement it provided in relevant part purpose the principal purpose of the partie sec_1 acting together is to acquire hold develop operate and sell various real_estate and building projects primarily although not exclusively nursing homes and housing for the elderly the parties shall contribute equally funds as are required to acquire hold develop operate and or sell projects that are subject_to this agreement and each shall own an undivided one- half interest in such projects only those projects will be acquired and developed on which there is unanimous agreement either party may decline to participate in any project for any reason whatsoever in such case the other party may not proceed with such project individually pursuant to the development agreement petitioner and pomeroy through the years have organized numerous entities primarily to acquire develop manage and operate commercial real_estate petitioner directly owned an interest in approximately real-estate-related entities during the subject years and was involved with numerous other entities primarily by virtue of contractual relationships through the entities which he owned the relevant entities are arbor corporation arbor peachwood nursing center pnc h k peach inc h k peach reh1 corporation reh1 troy-sak associates troy-sak lakeland neuro care limited_partnership lakeland and crittenton development center crittenton arbor was an s_corporation that handled the day-to-day record-keeping and management of the entities owned in whole or in part by petitioner and pomeroy its stock was owned equally by petitioner and pomeroy until when pomeroy transferred all of his stock in arbor to petitioner in connection with the lawsuits discussed infra arbor employed and paid the management staff for the nursing homes that it managed these management fees were then charged to the nursing home to the benefit of which the services in question inured petitioner was arbor’s president and managed its daily affairs h k peach was an s_corporation owned equally by petitioner and pomeroy pnc was a partnership formed for the purpose of leasing certain land and nursing homes constructed thereon pnc an accrual basis taxpayer was owned equally by h k peach and crittenton reh1 was an s_corporation which owned and operated the industrial real_estate properties reh1 was owned percent by petitioner percent by pomeroy and percent by other unrelated individuals troy-sak was a real_estate partnership owned percent by petitioner and percent by pomeroy and two other individuals whose names are not material to this case lakeland was a partnership owned percent by reh1 and percent by an unrelated entity named cms lakeland inc lakeland was formed for the purposes of owning developing leasing and operating a certain subacute rehabilitation unit crittenton was a real_estate development entity owned by persons unrelated to petitioner and pomeroy debt settlement peachwood center associates pca owned certain property which it leased to pnc beginning in pnc sublet the property to lakeland shortly thereafter lakeland disputed the amount of rent payable under the sublease agreement and declined to pay the amount of that rate the situation resulted in an arbitration proceeding between lakeland on the one hand and pca and pnc on the other hand the parties to the arbitration proceeding resolved that and at least one other proceeding the oakland lawsuit described infra in which pca and crittenton sued petitioner pomeroy arbor and pnc through an agreement that included a debt settlement agreement debt settlement agreement and a related redemption agreement redemption agreement pursuant to the debt settlement agreement dated date lakeland agreed to pay pnc dollar_figure in settlement of dollar_figure of disputed rent that pnc consider owed peachwood center associates was a partnership in which petitioner and pomeroy each owned a 25-percent interest in and a 50-percent interest in and had accrued as income on the sublease lakeland agreed to pay dollar_figure of the dollar_figure immediately and make subsequent annual payments of at least dollar_figure until the entire dollar_figure exclusive of interest at the prime rate was fully discharged the debt settlement agreement provided notwithstanding anything contained herein to the contrary the terms of this agreement shall be contingent upon the consummation of the contemplated redemption of crittenton development corporation’s interest in peachwood center associates and peachwood nursing center keith j pomeroy and horace d’angelo jr hereby agree to pursue in good_faith the consummation of said redemption on an expeditious basis pursuant to the redemption agreement dated date pnc redeemed crittenton’s 50-percent interest for cash as of that date pnc terminated for income_tax purposes pursuant to sec_708 because of the mandatory redemption of crittenton and the resulting termination of pnc pnc and h k peach considered the eliminated debt of dollar_figure the original debt of dollar_figure less the settlement amount of dollar_figure as a worthless_debt that belonged entirely to h k peach accordingly on their respective tax returns pnc did not claim a deduction for the eliminated debt but h k peach did petitioner and pomeroy each in his capacity as a 50-percent_shareholder of h k peach claimed for a bad_debt deduction of dollar_figure of dollar_figure respondent in the notice_of_deficiency issued to petitioner denied his claim to his 50-percent share of the bad_debt deduction legal expenses the differences between and among petitioner pomeroy and other investors led to a number of lawsuits lawsuits petitioner personally paid much of the legal fees connected to the lawsuits and he now claims that he may deduct these fees as the ordinary and necessary expenses of his business purportedly the development of industrial real_estate the lawsuits involved defending petitioner’s business practices compelling petitioner’s business associates to account for profits and related issues the lawsuits were handled mainly by the law firms of plunkett cooney williams schaefer ruby williams and jacob weingarten for petitioner incurred legal expenses in the following proceedings which are at issue in this case oakland county case no 91-413151-ck oakland oakland county case no 89-367018-cb oakland and oakland county case no ck oakland oakland was a lawsuit by arbor against pomeroy and others to which petitioner was later added as a cross-plaintiff the proceeding essentially involved claims of diversion of management fees and breach of fiduciary duty oakland was a lawsuit by pca and crittenton against petitioner pomeroy arbor and pnc the proceeding generally involved claims of breach of fiduciary duty failure to pay rent and failure to make appropriate partnership contributions oakland was a lawsuit in which pomeroy had accused petitioner of among other things taking over h k peach and otherwise breaching his fiduciary duty with respect to all these proceedings petitioner claimed in as a deduction legal fees of dollar_figure relating to oakland and oakland and dollar_figure relating to oakland for petitioner incurred legal expenses in the following proceedings which are at issue in this case oakland oakland oakland county case no ck oakland and oakland county case no oakland oakland was a lawsuit where petitioner sued individually and on behalf of reh1 as coplaintiffs the case included an allegation against pomeroy and others for a failure to account for profits oakland was a lawsuit by pomeroy and his business partner whose name is not material to this proceeding to compel petitioner to turn over his partnership_interest in troy-sak pursuant to an agreement in petitioner claimed as a deduction legal fees of dollar_figure relating to oakland oakland oakland oakland and oakland respondent maintains that petitioner may not deduct these amounts because he is not engaged in any trade_or_business within the meaning of sec_162 and or because these amounts constitute capital expenditures office expenses for petitioner deducted dollar_figure of expenses which he personally bore after moving the office and the staff of arbor into a house he owned the move was precipitated by disagreements that had arisen between petitioner and pomeroy petitioner and some of the arbor employees worked in the office those employees were a bookkeeper an administrative assistant an individual responsible for medical medicaid costing reports a comptroller a secretary and another individual responsible for maintenance landscaping computers and marketing the expenses deducted by petitioner included costs of furniture asphalt repair water softener and other items respondent asserts that these expenses belong to arbor and thus cannot be deducted by petitioner personally additionally respondent maintains that the following items should be capitalized and if deductible depreciated expense table water softener asphalt repair furniture amount dollar_figure big_number opinion i burden_of_proof in general respondent’s determinations are presumed correct and taxpayers bear the burden of proving them wrong rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied applicable substantiation requirements cooperated with respondent and introduced during the court_proceeding credible_evidence on the factual issue a taxpayer such as petitioner must prove that he has satisfied the recordkeeping substantiation and cooperation requirements before sec_7491 places the burden_of_proof upon the commissioner prince v commissioner tcmemo_2003_247 in that the record is sufficient for us to decide this case on its merits based on a preponderance_of_the_evidence we need not and do not decide which party bears the burden_of_proof in this case as to the substantive issues we note however that we disagree with petitioner’s assertion that the notice_of_deficiency is arbitrary because it unlike a notice_of_deficiency issued to pomeroy did not include or refer to an exhibit that explained the income-adjustment allocations relating to h k peach the notice_of_deficiency at hand correctly identified petitioner stated the disallowed amounts and the years to which they pertain and adequately explained the calculations employed in arriving at them ii debt settlement the parties agree that the dollar_figure bad_debt deduction resulted from the forgiveness in the debt settlement agreement of that amount of accrued rent and more specifically a settlement of the proceedings discussed above the parties do not dispute that pnc was entitled to deduct the eliminated debt as a bad_debt but challenge only the amount of that deduction allocable to petitioner petitioner argues on brief that the debt was settled after crittenton’s termination and that he as a 50-percent_shareholder of h k peach is entitled to deduct half dollar_figure of the debt petitioner focuses primarily on respondent’s reference to the all_events_test and argues that this test was not met before crittenton’s redemption in that the redemption was a vital term of settlement alternatively petitioner argues respondent’s earlier resolution of this issue coupled with respondent’s representations to the court means that respondent is now estopped from challenging the amount of his deduction in this proceeding respondent argues on brief that the debt was settled before crittenton’s termination thus respondent concludes only half dollar_figure of the bad_debt flowed through to h k peach the other half flowing through to crittenton and petitioner may deduct only half of that half in other words dollar_figure respondent reads pnc’s pretermination financial statements to indicate that petitioner in his capacity as president of arbor believed that the debt was settled before crittenton’s and hence pnc’s termination in particular respondent observes pnc recorded in those statements a dollar_figure note receivable that it received from lakeland in connection with the debt settlement agreement respondent makes no mention of the terms of redemption in the debt settlement agreement but considers the reporting of the dollar_figure note receivable to be dispositive of this issue on the basis of the facts and circumstances of this case we hold for petitioner we conclude from our reading of the debt settlement agreement that the dollar_figure was not forgiven until after the redemption of crittenton the parties to that agreement went to great lengths to memorialize their understanding that this redemption was a condition_precedent to the settlement of the debt respondent has not alleged that the debt settlement agreement was a sham or that the terms thereof should be disregarded by the court we respect the express terms of the debt settlement agreement and hold for petitioner h k peach pnc’s successor may deduct the entire amount of the eliminated debt and petitioner as a 50-percent_shareholder of h k peach may deduct dollar_figure or one-half of the entire amount iii engaged in a trade_or_business petitioner argues that his extensive involvement in real_estate business ventures places him in a trade_or_business of developing industrial real_estate during the subject years respondent maintains that petitioner’s involvement with the real_estate has always been on behalf of arbor respondent concludes that petitioner was not personally engaged in a trade_or_business we agree with petitioner petitioner began his real_estate career more than years ago in and he was actively involved in developing the industrial real_estate and nursing home businesses in accordance with the terms of the development agreement over the years petitioner and pomeroy alone and sometimes with others built a number of industrial rental and nursing home rental partnership enterprises petitioner personally ran a substantial part of the operations supervising arbor’s management activities and the partnerships’ rental activities on the basis of our holding we need not and do not discuss petitioner’s alternative argument petitioner was also in charge of applying for and procuring the licenses necessary to conduct the operations relating to nursing homes within the state of michigan a general_partner may be deemed to be conducting the trade_or_business activity of the partnership in which he or she is a member 119_tc_140 see also 133_f2d_173 1st cir 91_tc_222 86_tc_1326 78_tc_471 affd 722_f2d_695 11th cir 20_tc_332 affd 224_f2d_547 9th cir see generally revrul_92_17 1992_1_cb_142 moreover the trade_or_business of the partnership may be imputed to a general_partner irrespective of the fact that the partner did not actively or materially participate in the partnership 31_tc_910 affd 279_f2d_115 6th cir additionally an individual taxpayer may be engaged in more than one trade_or_business 138_f2d_910 4th cir affg a memorandum opinion of this court respondent concedes that petitioner was materially involved in developing the real_estate and nursing home businesses nevertheless respondent argues that at all times when petitioner was so involved he was acting on behalf of arbor the record as a whole indicates otherwise we agree that merely providing services to a corporation to increase its value does not rise to the level of a trade_or_business other than a trade_or_business of performing services as an employee however while petitioner did devote substantial time and effort to running the business of arbor his activities were not so limited petitioner was actively involved in procuring licenses for operation of nursing homes selecting location of buildings and their design and similar engagements moreover the development agreement attests to the intention of petitioner and pomeroy to engage in a trade_or_business of developing various real_estate and building projects primarily although not exclusively nursing homes and housing for the elderly the record demonstrates that petitioner fulfilled that intention during the years in question a trade_or_business is a continuous and regular vocation engaged in for profit see generally 480_us_23 according to the record during the years at issue petitioner actively carried out the business activities referenced in development agreement we find that these activities rose to the level of his own trade_or_business pursuant to the terms of the development agreement see hoffman v commissioner supra we hold that during and petitioner was engaged in a trade_or_business of developing industrial real_estate iv legal fees at issue here are professional fees of dollar_figure and dollar_figure for and dollar_figure for these amounts were incurred by petitioner in the course of his participation in several lawsuits in the oakland county district_court in his capacity as an officer partner and or shareholder of the entities he owned in whole or in part petitioner maintains that these amounts are deductible by him under sec_162 as the ordinary and necessary business of his trade_or_business of developing industrial real_estate alternatively petitioner asserts these amounts are deductible under sec_212 as expenses attributable to property_held_for_the_production_of_income respondent argues that all of these amounts are nondeductible capital expenditures except for the portion of legal expenses allocable to oakland we agree with petitioner sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify as an allowable deduction under sec_162 an item must be paid or the parties stipulated allocating percent of the dollar_figure at issue to oakland incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 403_us_345 the principal difference between classifying a payment as a deductible expense or a capital_expenditure concerns the timing of the taxpayer’s recovery_of the cost see 503_us_79 319_us_590 116_tc_374 116_tc_211 just because a particular expense fits within the literal language of sec_162 it does not automatically become deductible this is because other sections such as sec_261 except certain payments from the current deductibility provisions indopco inc v commissioner supra pincite sec_261 states that no deduction shall in any case be allowed in respect of the items specified in this part eg part ix items not deductible sec_263 which is contained in part ix generally provides that a deduction is not allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate as we recently noted in lychuk v commissioner supra pincite the supreme court’s mandate as to capitalization requires that an expenditure be capitalized when it creates a separate and distinct asset produces a significant future benefit or is incurred in connection with the acquisition of a capital_asset see also 418_us_1 397_us_572 if any of the three conditions is met an expense may not be deducted and must be capitalized here the correct legal framework in determining whether the disputed legal fees are deductible is the origin_of_the_claim_test 372_us_39 in order for these fees to be deductible the origin of the claim in the underlying action must be proximately related to petitioner’s trade_or_business 276_us_145 the origin_of_the_claim_test is factual and the factors to be considered include allegations in the complaint the legal issues involved the nature and objectives of the litigation the defenses asserted the purposes for which the amounts claimed as deductible were expended and the background of litigation and all facts pertaining to the controversy 59_tc_708 the first disputed fee dollar_figure relates to oakland the complaint by pomeroy in this case alleged that petitioner in his capacity as president of h k peach had seized control of the corporation and had operated the corporation as his private fiefdom to the exclusion of pomeroy the complaint alleged further that petitioner in his capacity as a director officer and shareholder of h k peach has engaged in a course of action constituting illegal fraudulent willfully unfair and oppressive acts including the establishment of certain bank accounts purportedly authorized by the board_of directors of h k peach the fact of which authorization was denied by pomeroy remedies sought by pomeroy included attorney’s fees appropriate damages recovery_of the misappropriated funds on behalf of h k peach and dissolution and liquidation of the assets and business of h k peach applying the test of commissioner v lincoln sav loan association supra we find that this fee was paid_or_incurred during was incurred in connection with carrying on petitioner’s trade_or_business was an expense was a necessary expense in that petitioner was required to defend himself in a lawsuit and was an ordinary_expense in that litigation expenses commonly arise in the course of conducting business therefore petitioner may deduct the fee in question if no other limitations such as sec_263 indicate that capitalization is required the origin_of_the_claim_test yields the same result in oakland the origin of the claim was pomeroy’s allegations that petitioner had breached his fiduciary duty and mismanaged the entities petitioner’s defense was no more than an attempt to preserve the status quo namely to defend his business practices against those allegations and to preserve his already established position within h k peach petitioner did not attempt to create a separate or distinct asset produce a significant future benefit or acquire a capital_asset see lychuk v commissioner supra to the extent that any benefit was created by virtue of petitioner’s defending this lawsuit it appears to us more immediate than future in that an imminent harm to petitioner would ensue if he failed to defend himself in this proceeding respondent relies exclusively on lin v commissioner tcmemo_1984_581 to support his assertion that these fees must be capitalized there the legal fees related to two proceedings the first proceeding concerned a dispute as to the ownership and management of two corporations the second proceeding concerned a dispute to set_aside a deed as fraudulent and void the court concluded that the origin of the claim in the first proceeding was to protect or defend the taxpayers’ proportionate interest in the ownership of the stock of the corporations and in the second proceeding was to restore and establish the taxpayers’ right to the ownership of the property in question we find lin distinguishable on its facts and hold that the legal fees related to oakland are deductible as ordinary and necessary business_expenses incurred in the course of petitioner’s trade_or_business the second portion of the disputed legal expenses dollar_figure was incurred by petitioner with respect to oakland and oakland oakland was brought against pomeroy and others and involved claims of diversion of arbor funds to pomeroy’s own management company failure to pay to arbor the management fees to which it was entitled and breach of fiduciary duty the remedies sought in that proceeding included restitution and exemplary damages claims in oakland focused on the alleged breach of fiduciary duty by petitioner and pomeroy and their purported financial manipulation of crittenton through corporate instrumentalities which included h k peach arbor and pnc this proceeding also involved claims of failure to pay rent on the part of pnc and failure to make partnership contributions by h k peach for reasons similar to those described above as to the dollar_figure we conclude that the lincoln sav loan association test has been met as to the dollar_figure our analysis of the origin_of_the_claim_test here is also similar to that of the fees relating to oakland we find that in oakland petitioner’s position originated from his desire to negate the claims of breach of fiduciary duty and diversion of fees in addition he counterclaimed against pomeroy under the same theories regardless of the success of those claims petitioner did not seek to create a separate or distinct asset produce a significant future benefit or acquire a capital_asset again to the extent a benefit inured to petitioner by virtue of defending and counterclaiming in this lawsuit it appears to us more immediate than future in that an imminent harm to petitioner would ensue if he failed to defend himself in this proceeding examination of the fees incurred in oakland yields the same result those fees were paid_or_incurred during incurred in connection with carrying on petitioner’s trade_or_business an expense a necessary expense in that petitioner’s participation in the lawsuit was mandated by virtue of claims brought against him and an ordinary_expense in that businessmen such as petitioner who are actively and closely involved in a trade_or_business are subject_to litigation and to incurring the associated expenses as for the origin of the claim in oakland we do not find the claim to have sought to create a separate or distinct asset produce a significant future benefit or acquire a capital_asset again respondent argues that the similarity of these claims to those in lin v commissioner supra dictates the conclusion that the fees at issue in oakland and oakland must be capitalized we disagree just as we observed with respect to the oakland proceeding neither oakland nor oakland involved a dispute as to the validity of ownership interests or involved a claim to set_aside a fraudulent conveyance as in lin where the court concluded that the origin of the claim was to protect defend or restore the taxpayers’ interest in the stock of the corporations or in other_property instead the claims in the proceedings at issue can best be characterized as breach of contract claims the legal expenses_incurred by petitioner to defend against such claims constitute an ordinary_and_necessary_expense of conducting petitioner’s trade_or_business the proceedings in which he incurred those expenses did not relate to protecting defending or restoring petitioner’s interests in the companies he owned respondent also notes that oakland involved a claim for failure to make partnership contributions citing sec_741 and 125_f2d_532 6th cir affg a memorandum opinion of the board_of_tax_appeals which allegedly treat a partnership_interest as a capital_asset respondent concludes that the legal expenses in oakland must be capitalized to the extent that they related to an issue of partnership contribution in that they created or enhanced a capital_asset respondent’s references to sec_741 and shapiro are misplaced both authorities deem a partnership_interest a capital_asset solely for disposition purposes by contrast the issue of disposition does not arise in oakland therefore we disagree that on that basis petitioner must capitalize these expenses we hold that they are deductible under sec_162 just like the other legal fees incurred by virtue of oakland the last segment of the legal expenses at issue pertains to that amount dollar_figure was incurred during that year by petitioner in connection with oakland oakland oakland oakland and oakland as we have already discussed the deductibility of the litigation expenses relating to the first three proceedings and find the reasoning equally applicable here we focus our analysis on the fees relating to oakland and oakland petitioner brought the oakland suit individually and as a shareholder of reh1 the suit included claims for breach of fiduciary duty by pomeroy and others by virtue of their managing the affairs of reh1 to the exclusion of petitioner and to the possible detriment to reh1 petitioner sought the appointment of a receiver for reh1 and damages for failure to account for and distribute corporate profits to petitioner and reh1 in oakland petitioner was forced to defend against pomeroy and others who were trying to compel the surrender of his interest in troy-sak pursuant to the terms of the troy-sak partnership_agreement in response to petitioner’s earlier action for dissolution of troy-sak and motion for preliminary injunction to arrest the development of this proceeding the plaintiffs in oakland sought a court order compelling petitioner to transfer his partnership_interest in troy-sak to them so as to achieve the termination of the partnership on their terms under the lincoln sav loan association test the fees in oakland were paid_or_incurred during incurred in connection with carrying on petitioner’s trade_or_business an expense a necessary expense in that petitioner was fulfilling his fiduciary duty by bringing the lawsuit and an ordinary_expense in that breaches of fiduciary duty are not uncommon in business affairs furthermore the claims in this proceeding did not have as their origin the creation of a separate or distinct asset production of a significant future benefit or an acquisition of a capital_asset petitioner instead sought to enforce the fulfillment of the fiduciary duty owed to reh1 by pomeroy and others we conclude that the fees relating to oakland are deductible under sec_162 further we find the fees relating to oakland to have been paid_or_incurred during incurred in connection with carrying on petitioner’s trade_or_business of developing real_estate as they relate to his involvement with troy-sak an expense a necessary expense in that petitioner was required to defend himself in a lawsuit and an ordinary_expense in that souring of business relationships between the partners is a routine business reality see 403_us_345 under these standards we find petitioner’s expenses_incurred in connection with oakland deductible because he did not seek to create a separate or distinct asset produce a significant future benefit or acquire a capital_asset in that proceeding instead he was defending his position as a partner with respect to the contractual obligations specified in the partnership_agreement in view of the above we hold that petitioner may deduct the legal fees in the amounts of dollar_figure and dollar_figure for and dollar_figure for v office expenses for petitioner deducted dollar_figure of office expenses as expenses paid in carrying on his trade_or_business petitioner and some of the arbor employees worked in the office evidence in the record supports the conclusion that arbor was an umbrella entity organized to develop and manage industrial real_estate and nursing homes owned by petitioner and his co- venturers the office in question was used by petitioner to house arbor’s intended business activities the expenses at issue are those of arbor not those of petitioner thus he cannot deduct the fees at issue under sec_162 nor do we find any evidence of payment of rent by arbor to petitioner so as to justify writing off the office expenses by him personally in his capacity as a landlord under sec_212 sec_1_212-1 income_tax regs second sentence as enunciated by the supreme court the doctrine_of corporate entity fills a useful purpose in business life and whether the purpose be to gain an advantage under law of the state of incorporation so long as that purpose is the equivalent of business activity the corporation remains a separate taxable entity 319_us_436 short of disregarding the corporate integrity of arbor for petitioner’s benefit we see no basis for allowing petitioner to personally expense arbor’s office costs we hold that the dollar_figure of office expenses may not be deducted by petitioner we have considered all arguments of the parties related to our holdings set forth herein and to the extent not discussed herein find those arguments to be irrelevant or without merit decision will be entered under rule
